Exhibit 21.1 LIST OF SUBSIDIARIES AND VARIABLE INTEREST ENTITIES Name Place of Incorporation Ownership interest attributableto theCompany NCN Group Limited British Virgin Islands 100% NCN Media Services Limited British Virgin Islands 100% Linkrich Enterprise Advertising and Investment Limited Hong Kong 100% Crown Winner International Limited Hong Kong 100% Cityhorizon Limited Hong Kong 100% NCN Group Management Limited Hong Kong 100% Crown Eagle Investment Limited Hong Kong 100% NCN Huamin Management Consultancy (Beijing) Company Limited The PRC 100% Huizhong Lianhe Media Technology Co., Ltd. The PRC 100% Beijing Huizhong Bona Media Advertising Co., Ltd.* The PRC 100%* Yi Gao Shanghai Advertising Limited The PRC 100% * Represent variable interest entities which we exert 100% control through commercial arrangements.
